 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 460Tradesmen International and International Brother-hood of Electrical Workers, Local Union No. 545, a/w The International Brotherhood of Elec-trical Workers, AFLŒCIO. Case 17ŒCAŒ20952 October 31, 2002 DECISION AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT On November 27, 2001, Administrative Law Judge Albert A. Metz issued the attached decision.  The Gen-eral Counsel filed an exception and a supporting brief, and the Respondent filed cross-exceptions, a supporting brief, and an answering brief to the General Counsel™s exception.1The National Labor Relations Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, find-ings, and conclusions only to the extent consistent with this Decision and Order.  The case involves three rules maintained by the Re-spondent in an employee manual:  (1) a no-solicitation rule prohibiting employees from soliciting ﬁduring times they are expected to be working,ﬂ (2) a ﬁConflicts of Interestﬂ rule, and (3) a rule prohibiting ﬁstatements which are slanderous or detrimentalﬂ to the Company or its employees.  The General Counsel alleged that the mere maintenance of each rule violated Section 8(a)(1) because it would reasonably tend to chill employees in the exercise of their Section 7 rights.  The judge found that the Respondent did not violate Section 8(a)(1) by maintaining its no-solicitation rule.  For the reasons stated by the judge, we agree.  Accord-ingly, we dismiss this allegation. The judge found that the Respondent did violate Sec-tion 8(a)(1) by maintaining certain provisions of its ﬁConflicts of Interestﬂ rule and by maintaining the rule prohibiting ﬁslanderous or detrimentalﬂ statements.  For the reasons stated below, we reverse and also dismiss these allegations. I.  LEGAL STANDARD If we were deciding this case on a clean slate, we would evaluate the Respondent™s rules under the stan-dard in then-Member Hurtgen™s partial dissent in Lafay-ette Park Hotel, 326 NLRB 824, 834 (1998), enfd. 203 F.3d 52 (D.C. Cir. 1999) (then-Member Hurtgen, concur-ring in part, dissenting in part).  However, in the absence                                                            1 There are no exceptions to the judge™s dismissal of the allegations that the Respondent discharged employee Russell Terrell in violation of Sec. 8(a)(3) and (1), prohibited employees from discussing wages in violation of Sec. 8(a)(1), and maintained confidentiality and ﬁdual employmentﬂ policies in its employee manual that violated Sec. 8(a)(1). of a three-member Board majority to overrule Lafayette Park, we apply the standard set forth by a majority of the Board in that case.  Under that standard, ﬁthe appropriate inquiry is whether the rules would reasonably tend to chill employees in the exercise of their Section 7 rights.ﬂ  Id. at 825.  The General Counsel must prove that the rules can reasonably be interpreted in a way that in-fringes on Section 7 activity.  As explained below, that burden was not met here. II.  ﬁCONFLICTS OF INTERESTﬂ RULE The Respondent™s employee manual contains a rule entitled ﬁConflicts of Interest,ﬂ which prohibits employ-ees from engaging in any activity that ﬁconflicts with, or appears to conflict with, the interests of the company, its customers, or its suppliers.ﬂ  The rule further provides in relevant part:  Employees are expected to represent the com-pany in a positive and ethical manner and have an obligation both to avoid conflicts of interest and to refer questions and concerns about potential con-flicts to their supervisor . . . . Employees are not to engage, directly or indi-rectly either on or off the job, in any conduct which is disloyal, disruptive, competitive, or damaging to the company.  Such prohibited activity also includes any illegal acts in restraint of trade.  Tradesmen de-fines such disloyal, disruptive, competitive, or dam-aging conduct as including, but not limited to, em-ployment with another employer or organization while employed by Trades-men . . . .  There is no evidence regarding enforcement of any pro-visions of the rule.   The judge found that the Respondent violated Section 8(a)(1) by maintaining the provision requiring employees to represent the Company in a ﬁpositiveﬂ manner and the provision prohibiting employees from engaging in con-duct that is ﬁdisloyal, disruptive, competitive, or damag-ing to the company.ﬂ  We reverse. A.  Prohibition on ﬁDisloyal, Disruptive, Competitive, or Damagingﬂ Conduct The prohibition on ﬁdisloyal, disruptive, competitive, or damagingﬂ conduct is similar to rules found lawful in cases applying the Lafayette Park standard.  In Lafayette Park, itself, a majority of the Board held that the respon-dent did not violate Section 8(a)(1) by maintaining a rule prohibiting ﬁ[b]eing uncooperative with supervisors, em-ployees, guests and/or regulatory agencies or otherwise engaging in conduct that does not support the Lafayette Park Hotel™s goals and objectives.ﬂ  326 NLRB at 825Œ826.  The Board found that the rule addressed legitimate 338 NLRB No. 49  TRADESMEN INTERNATIONAL 461business concerns, and that any ambiguity in the rule 
arose only from ﬁparsing the language of the rule, view-
ing the phrase ‚goals and objectives™ in isolation, and 
attributing to the Respondent an intent to interfere with 
employee rights,ﬂ which the Bo
ard declined to do.  See id.  The Board also found that the respondent did not 

violate Section 8(a)(1) by maintaining a rule prohibiting 

ﬁ[u]nlawful or improper conduct off the hotel™s premises 
or during non-working hours which affects the em-
ployee™s relationship with the job, fellow employees, 
supervisors, or the hotel™s reputation or good will in the community.ﬂ  The Board found that employees would 
not reasonably fear that the respondent would use the 
rule to punish them for engaging in protected activity, 
but would recognize that the rule was intended to reach 
serious misconduct.  See id. at 827; see also 
Ark Las Ve-gas Restaurant Corp
., 335 NLRB 1284 fn. 2, 1292Œ1293 
(2001) (respondent did not violate Sec. 8(a)(1) by main-
taining a rule prohibiting ﬁany conduct, on or off duty, 
that tends to bring discredit to, or reflects adversely on, 
yourself, fellow associates, the Company, or its guests     
. . .ﬂ); Flamingo Hilton-Laughlin, 330 NLRB 287, 288Œ
289 (1999) (respondent did not violate Sec. 8(a)(1) by 

maintaining a rule prohibiting ﬁoff-duty misconduct that 
materially and adversely affects job performance or tends 
to bring discredit to the Hotelﬂ).
2                                                             
 2 We find
 GHR Energy Corp., 294 NLRB 1011 (1989), affd. 924 
F.2d 1055 (5th Cir. 1991), which also
 involved a disloyalty policy, 
distinguishable in several material 
respects.  First, the complaint in 
GHR alleged that the respondent unilaterally promulgated the policy in 
violation of Sec. 8(a)(5) and (1).  In addressing this issue, the Board 
examined (1) whether the respondent had overcome a presumption that 

it must bargain over the policy by show
ing that the subject matter of the 
policy involved ﬁprotection of the core purposes of the enterpriseﬂ and 
(2) if so, whether the policy was unambiguous and narrowly tailored to 
the employer™s legitimate and necessary
 objectives.  It was in this con-text that the Board discussed the policy™s overbreadth.  See 294 NLRB 
at 1012.  In the present case, in contrast, there is no 8(a)(5) allegation.  
Second, although the Board adopted th
e judge™s finding that the policy 
also violated Sec. 8(a)(1), it emphasized that the policy specifically 
singled out as disloyal any statement 
that could be interpreted as ﬁinter-
fering with [the respondent™s] ability 
to expand and grow.ﬂ  The Board therefore found that the prohibition extended to actions and statements 
that would be protected under Sec. 
7.  The policy involved here, as 
indicated above, is a general rule 
that does not extend to activity or 
statements that would be protected under Sec. 7.  Third, there was 
evidence in GHR that the respondent was hostile to the type of pro-
tected concerted activity that arguably would fall within the rule.  Thus, the Board found that the respondent violated Sec. 8(a)(1) by threatening 

to sue an employee for making ﬁfalse and defamatoryﬂ remarks during 

testimony before the United States Senate and a state environmental 
agency regarding pollution from the respondent™s refinery business.  In 
this case, there is no such evidence.
  Finally, unlike this case, the re-spondent in GHR committed other violations of Sec. 8(a)(1) in addition 
to maintaining the unlawful rule. 
 For these reasons, we find that 
GHR is fundamentally distinguishable from the instant case. 
For the same reasons, we find the Respondent™s prohi-
bition on ﬁdisloyal, disruptive, competitive, or damag-
ingﬂ conduct to be lawful.  Like the rules in issue in 
La-fayette Park
 and its progeny, the Respondent™s rule ad-
dresses legitimate business concerns.  Indeed, the case 

for dismissing the 8(a)(1) complaint is even stronger 
here.  Unlike the rules in the above decisions, the Re-

spondent™s rule also gives examples of the types of con-
duct it proscribes.  These examplesŠillegal acts in re-
straint of trade and employment with another organiza-
tion while employed by the RespondentŠwould clarify 
to a reasonable employee that Section 7 activity is not the 
type of conduct proscribed by the rule.  Therefore, con-
trary to our dissenting colleague, we do not believe that 
the Respondent™s prohibition on ﬁdisloyal, disruptive, 
competitive, or damagingﬂ conduct can reasonably be 
read as encompassing Section 7 activity.  Reading this 
language in context, employees would recognize that it 
was intended to reach conduct similar to the examples 
given in the rule, not conduct protected by the Act.  See 
Aroostook County Regional Ophthalmology Center
, 81 F.3d 209, 212Œ213 (D.C. Cir. 1996) (relying on context 
of rule and its location in the manual to conclude that 
rule was not unlawful on its face). In addition, the Respondent has not by other actions 
led employees to believe that the rule prohibits Section 7 
activity.  Thus, there is no evidence that the Respondent 
has enforced the rule against employees for engaging in 
such activity, that the Respondent promulgated the rule 
in response to union or protected activity, or even that 
the Respondent exhibited antiunion animus.  See 
Lafay-ette Park
, supra at 826 (relying in part on the absence of 
such evidence to find that a rule of conduct did not vio-
late Sec. 8(a)(1)). Therefore, we find that the General Counsel has not 
met his burden to show that the prohibition on ﬁdisloyal, 

disruptive, competitive, or damagingﬂ conduct would 
reasonably tend to chill employees in the exercise of 
their Section 7 rights.  Accordingly, we reverse the judge 
and dismiss this allegation. 
B.  Requirement that Employees Represent the Company in a ﬁPositive and Ethical Mannerﬂ 
The judge also found that the Respondent violated 
Section 8(a)(1) by maintaining the provision in the ﬁCon-
flicts of Interestﬂ rule stating that employees ﬁare ex-
pected to represent the company in a positive and ethical 
manner.ﬂ  The judge reasoned that employees who ex-

pressed opinions that the Respondent paid low wages or 
treated them unfairly could be seen as failing to represent 
the Company in a ﬁpositiveﬂ manner.  We disagree that 
this provision violated Section 8(a)(1).  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 462First, the judge improperl
y reads the word ﬁpositiveﬂ 
in isolation.  The Board has declined to parse the lan-
guage of employers™ rules in this manner.  See 
Lafayette 
Park, supra at 825.  Employees would not reasonably 
believe that an expectation that they represent the Com-
pany in a ﬁpositive and ethical manner,ﬂ in the context of 
a prohibition on conflicts of interest, would prohibit Sec-

tion 7 activity. 
Second, the Board has found similar rules governing 
ethical conduct and employee a
ttitudes to be lawful.  See 
Ark Las Vegas, supra, slip op. at 8Œ9 (rule prohibiting 
ﬁ[c]onducting oneself unprofessionally or unethically, 
with the potential of damaging the reputation or a de-
partment of the Companyﬂ); 
Flamingo Hilton-Laughlin, supra at 287 (rule prohibiting ﬁfa
ilure to have or maintain 
in management™s sole judgment, satisfactory attitude . . . 

and/or relationships with other guests, employees, in-
cluding supervisorsﬂ).   
Third, as with the prohibition on ﬁdisloyal, disruptive, 
competitive, or damagingﬂ conduct, the Respondent has 
not by any other actions led employees to believe that the 
requirement to represent the Company in a ﬁpositiveﬂ 
manner prohibits Section 7 activity. 
Because we find that the Ge
neral Counsel has not met 
his burden to show that the maintenance of this provision 
would reasonably chill employees in the exercise of their 
Section 7 rights, we reverse the judge and dismiss this 
allegation. 
III.  RULE PROHIBITING ﬁSLANDEROUS OR DETRIMENTAL STATEMENTSﬂ The employee manual also contains a rule prohibiting 
ﬁ[v]erbal or other statements which are slanderous or 

detrimental to the company or
 any of the company™s em-
ployees.ﬂ  The rule is found on a list of 19 rules prohibit-

ing such egregious conduct as sabotage and sexual or 
racial harassment.  There 
is no evidence regarding en-
forcement of the rule.  The judge found that the mere 

maintenance of the rule viol
ated Section 8(a)(1) because the rule did not define ﬁslanderous or detrimental,ﬂ and 
these terms could encompass protected concerted activ-
ity.  We reverse. 
We do not believe that the Respondent™s rule can rea-
sonably be read as encompassing Section 7 activity.  In 

finding the rule unlawful, the judge relied on prior Board 
decisions holding that an employer may not lawfully 
proscribe statements that are 
ﬁmerely false,ﬂ rather than 
ﬁmaliciously false.ﬂ
3  The rule in this case, however, does not prohibit ﬁmerely falseﬂ statements. ﬁSlanderﬂ is 
                                                          
                                                           
3 See, e.g., Lafayette Park, supra at 828; 
Cincinnati Suburban Press
, 289 NLRB 966, 975 (1988
); American Cast Iron Pipe Co
., 234 NLRB 
1126, 1131 (1978), enfd. 600 F.2d 132 (8th Cir. 1979). 
ﬁthe utterance of false charges or misrepresentations 
which defame and damage a
nother™s reputation.ﬂ  Web-
ster™s New Collegiate Dictionary (1979).  ﬁDetrimentalﬂ 
means ﬁobviously harmful: damaging.ﬂ  Id.  The Board 
has found similar rules, prohibiting certain improper 
conduct tending to damage or discredit an employer™s 
reputation, to be lawful.  See 
Ark Las Vegas, supra, at fn. 2 and slip op. at 8Œ9 (rules prohibiting conduct that ﬁtends to bring discredit to, or reflects adversely on . . . 
the Companyﬂ and prohibiting ﬁ[c]onducting oneself 
unprofessionally or unethically, with the potential of 
damaging the reputation or a department of the Com-
panyﬂ); 
Flamingo Hilton-Laughlin, supra at 288Œ289 
(rule prohibiting ﬁoff-duty misconductﬂ that ﬁtends to 

bring discredit to the Hotelﬂ); 
Lafayette Park
, supra at 826Œ827 (rule prohibiting ﬁ[u]nl
awful or improper con-
ductﬂ that affects ﬁthe hotel™s reputation or good will in the communityﬂ).
4  As in those cases, we find here that 
employees would not reasonably believe that the Re-
spondent™s rule applies to statements protected by the 
Act. In addition, as with the ﬁConflicts of Interestﬂ rule, the 
Respondent has not by other actions led employees to 
believe that the rule against ﬁslanderous or detrimentalﬂ 
statements prohibits Section 7 activity. 
 4 Our dissenting colleague cites tw
o Board decisions that we find 
distinguishable:  Southern Maryland Hospital Center, 293 NLRB 1209 
(1989), enfd. in relevant part 916 F.2d 932 (4th Cir. 1990), and 
Techni-color Government Services, 276 NLRB 383 (1985), enfd. 795 F.2d 916 
(11th Cir. 1986).  
In 
Southern Maryland, the Board adopted the judge™s finding that a 
rule prohibiting ﬁderogatory attack
sﬂ on hospital representatives vio-
lated Sec. 8(a)(1).  The judge reasoned that ﬁderogatoryﬂ meant ﬁex-
pressive of low estimation or reproach . . . disparaging, detracting, 
degrading, depreciatory.ﬂ  293 NLRB at 1222 (quoting Webster™s Third 
New International Dictionary (1981)).  Therefore, an employee™s asser-
tion that the employer overworked or underpaid its employees would 
violate the rule.  See id.  The rule 
in the present case prohibits ﬁdetri-
mentalﬂ statements, not merely unfavorable ones.  As stated above, 
ﬁdetrimentalﬂ means ﬁobviously harmfulﬂ or ﬁdamaging.ﬂ  In addition, 
the respondent in 
Southern Maryland committed several other viola-
tions of Sec. 8(a)(1):  it prohibite
d employees from engaging in solicita-
tion or distribution during nonworki
ng time in nonwork areas, it denied 
nonemployee union organizers access, a
nd it engaged in surveillance of union activity.  Here, there are no violations other than the alleged 
unlawful rules. Technicolor, unlike the present case, did not involve allegations that 
a rule of conduct violated Sec. 8(a)(1).  In 
Technicolor, the Board adopted the judge™s findings that th
e respondent violated Sec. 8(a)(3) 
and (1) by discharging an empl
oyee for engaging in union and pro-
tected concerted activity.  In addressing the respondent™s argument that 
the employee™s conduct was not protected, the judge made the state-
ment quoted by our colleague that ﬁ
not every form of concerted activity 
loses protection under the Act simply because it may have an ultimate 
detrimental impact upon an employer.ﬂ  Id. at 388.  In contrast, there is 
no evidence of protected concerte
d activity in the present case.  TRADESMEN INTERNATIONAL 463Therefore, we find that the General Counsel has not 
met his burden to show that maintenance of this rule 
would reasonably chill employees in the exercise of their 
Section 7 rights.  Accordingly, we reverse the judge and 
dismiss this allegation. 
ORDER The complaint is dismissed. 
 MEMBER LIEBMAN, dissenting in part. 
Contrary to my colleagues, I agree with the judge that 
the Respondent violated Section 8(a)(1) by maintaining 
certain workplace rules which would reasonably tend to 
chill employees in the exercise of their Section 7 rights.  
I deal with each in turn.1  I.  ﬁCONFLICTS OF INTERESTﬂ RULE The Respondent™s employee manual contains a rule 
entitled ﬁConflicts of Interest,ﬂ which prohibits employ-
ees from engaging in any activity that ﬁconflicts with, or 
appears to conflict with, the interests of the company, its 
customers, or its suppliers.ﬂ  The rule emphasizes that 
ﬁthe prohibitions included in this policy are not intended 
to be exhaustive and only include some of the more 
clear-cut examples.ﬂ  The rule then provides in relevant 
part: 
 Employees are expected 
to represent the com-
pany in a positive and ethical manner and have an 
obligation both to avoid conflicts of interest and to 
refer questions and con
cerns about potential con-
flicts to their supervisor . . . . 
Employees are not to engage, directly or indi-
rectly either on or off the job, in any conduct which 
is disloyal, disruptive, competitive, or damaging to 
the company.  Such prohib
ited activity also includes 
any illegal acts in restraint of trade.  Tradesmen de-
fines such disloyal, disruptive, competitive, or dam-
aging conduct as including, but not limited to, em-
ployment with another employer or organization 
while employed by Tradesmen . . . . 
 As my colleagues recognize, in determining whether 
the mere maintenance of a rule violates Section 8(a)(1), 
ﬁthe appropriate inquiry is whether the rule[] would rea-
sonably tend to chill employees in the exercise of their 
Section 7 rights
.ﬂ  Lafayette Park Hotel
, 326 NLRB 824, 
825 (1998), enfd. 203 F.3d 52 (D.C. Cir. 1999).
2  Apply-
                                                          
                                                                                             
1 I agree with my colleagues that the Respondent did not violate Sec. 
8(a)(1) by maintaining its no-solicitation rule. 
2 In applying this standard, I disagree with my colleagues™ reliance 
on the lack of evidence that the rules 
in this case have been enforced.  
Under Board and court precedent, the mere maintenance of a rule may 
violate the Act, even absent 
evidence of enforcement.  See 
Lafayette Park
, supra at 825; see also 
Beverly Health & Rehabilitation Services v. 
ing this standard, I agree with the judge that the Respon-

dent violated Section 8(a)(1) by maintaining the provi-
sions requiring employees to represent the Company in a 
ﬁpositiveﬂ manner and prohibiting employees from ﬁen-
gag[ing], directly or indirectly either on or off the job, in 
any conduct which is disloyal, disruptive, competitive, or 
damaging to the company.ﬂ 
A.  Rule Prohibiting ﬁDisloyal, Disruptive, 
Competitive, or Damagingﬂ Conduct In finding that the Respondent did not violate Section 
8(a)(1) by maintaining this provision, my colleagues rely 
on the Board™s decisions in 
Lafayette Park
, supra, and Flamingo Hilton-Laughlin, 330 NLRB 287 (1999), in 
which the Board found that similar rules did not violate 
Section 8(a)(1).  In each of
 those cases, in dissent, I found that those rules did violate Section 8(a)(1), be-
cause they were overly broad and ambiguous and failed 
to define the area of permissible conduct in a manner 
clear to employees.  Conseque
ntly, in my view, the rules 
had a reasonable tendency to cause employees to refrain 

from engaging in protected activities, rather than risk 
being disciplined for violating the rules.
3  See also GHR Energy Corp., 294 NLRB 1011, 1012, 1030 (1989), affd. 
924 F.2d 1055 (5th Cir. 1991) (Board adopts judge™s 
finding that the respondent violated Sec. 8(a)(1) by 
promulgating a ﬁdisloyalty policyﬂ prohibiting ﬁactions 
 NLRB, 297 F.3d 468, 478 (6th Cir. 2002) (affirming Board™s finding 
that the mere maintenance of a rule 
violated Sec. 8(a)(1) even without 
enforcement, because the rule w
ould have a reasonable tendency to 
discourage employees from e
ngaging in Sec. 7 activities); NLRB v. Vanguard Tours, Inc.,
 981 F.2d 62, 67 (2d Cir. 1992) (affirming 
Board™s finding that the mere mainte
nance of a rule violated Sec. 
8(a)(1); observing that ﬁ[b]ecause of the likely chilling effectﬂ of the 

rule, ﬁthe Board may conclude that 
the rule was an unfair labor practice 
even absent evidence of enforcementﬂ).  
3 See Lafayette Park, supra at 831 (Members Fox and Liebman, dis-
senting in part) (dissent finding th
at the respondent violated Sec. 
8(a)(1) by maintaining a rule pr
ohibiting ﬁ[b]eing uncooperative with 
supervisors, employees, guests and/or regulatory agencies or otherwise 

engaging in conduct that does not s
upport the Lafayette Park Hotel™s 
goals and objectivesﬂ); id. at 832 (M
embers Fox and Liebman, dissent-
ing in part) (dissent finding that the 
respondent violated Sec. 8(a)(1) by 
maintaining a rule prohibiting ﬁ[u]
nlawful or improper conduct off the 
hotel™s premises or during non-working hours which affects the em-
ployee™s relationship with the job, fellow employees, supervisors, or the 
hotel™s reputation or good will in the communityﬂ); 
Flamingo Hilton-Laughlin, supra at 289 fn. 7 (Member Liebman finding in dissent that 
the respondent violated Sec. 8(a)(1) by maintaining a rule prohibiting 
ﬁoff-duty misconduct that materially 
and adversely affects job perform-
ance or tends to bring discredit to the Hotelﬂ). In 
Ark Las Vegas Restaurant Corp., 
335 NLRB 1284 (2001), also 
cited by my colleagues, the judge found that the rules at issue were 
similar to rules found lawful by the majority (from which I had dis-
sented) in Lafayette Park.  In the absence of a ma
jority to overrule that 
aspect of 
Lafayette Park, I joined then-Members Truesdale and Walsh 
in finding that the judge had correctly applied the majority decision in 

that case.  See Ark Las Vegas
, supra at fn. 2. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 464or statements . . . against 
the Company™s interests which 
expose the Company to public contempt and/or ridicule 
or damage[] its business reputation or interfere[] with its 
ability to expand and growﬂ; the policy ﬁexcessively re-
strainedﬂ Section 7 activity ﬁby imposing excessively 
broad restrictions upon [employees™] actions and state-
mentsﬂ). 
In the present case, for the 
same reasons, I agree with 
the judge that the Respondent violated Section 8(a)(1) by 

maintaining the provision of its ﬁConflicts of Interestﬂ 
rule prohibiting ﬁconduct which is disloyal, disruptive, 
competitive, or damaging.ﬂ  The rule does not define any 
one of those terms.  Although the rule does include two 
examples of conduct that would be prohibited by this 
provision, the examples are illustrative only.  The rule 
expressly states that prohibited conduct is not limited to 
the examples listed in the ru
le.  Therefore, I would not 
find that the examples are suffi
cient to define the area of 
permissible conduct in a manner clear to employees.  
Furthermore, the Respondent™s rule is even broader than 
two of the rules in 
Lafayette Park 
and Flamingo Hilton-Laughlin,
 which proscribed ﬁmisconductﬂ or ﬁunlawful 
or improper conduct.ﬂ  The rule in this case refers only to 
ﬁconduct.ﬂ  In addition, unlike the rules in those cases, 
the Respondent™s rule requires employees to refrain from 
engaging in the prohibited conduct even ﬁindirectly,ﬂ 
further obscuring the rule™s scope.  Therefore, I would find that the rule prohibiting em-
ployees from ﬁengag[ing], directly or indirectly either on 
or off the job, in any conduct which is disloyal, disrup-
tive, competitive, or damaging to the company,ﬂ would 
reasonably tend to chill employees in the exercise of 
their Section 7 rights.  Accordingly, I would find that the 
Respondent violated Section 8(a)(1) by maintaining this 
rule. B.  Requirement that Employees Represent the Company in a ﬁPositiveﬂ Manner I also agree with the judge that the Respondent violated 
Section 8(a)(1) by maintaining the provision that employ-
ees must ﬁrepresent the company in a positive . . . man-
ner.ﬂ  Employees could reasonably conclude that this 
rule prohibits Section 7 activity, to the extent that such 
activity involves making negative comments about the 
Respondent or expressing disagreement with current 

terms and conditions of employment.  See 
Southern 
Maryland Hospital Center
, 293 NLRB 1209, 1222 
(1989), enfd. in relevant part 916 F.2d 932 (4th Cir. 

1990) (rule prohibiting ﬁderoga
tory attacksﬂ on hospital representative was unlawful, because it would encom-
pass union propaganda that ﬁplaces the Hospital . . . in an 

unfavorable lightﬂ); see also 
Flamingo Hilton-Laughlin, supra at fn. 2 (Member Liebman, in dissent, finding that 
the respondent violated Section 8(a)(1) by maintaining a 

rule prohibiting ﬁfailure to have or maintain in manage-
ment™s sole judgment, satisfactory attitude . . . and/or 
relationships with other guests, employees, including 
supervisorsﬂ).  Therefore, I  agree with the judge that this 
provision would reasonably tend to chill employees in 
the exercise of their Section 7 rights. II.  RULE PROHIBITING ﬁSLANDEROUS OR DETRIMENTALﬂ STATEMENTS Contrary to my colleagues, I would also find that the 
Respondent violated Section 8(a)(1) by maintaining a 
rule prohibiting ﬁdetrimentalﬂ statements about the Re-
spondent or any of its employees.  
The full text of the rule prohibits ﬁ[v]erbal or other 
statements which are slanderous or detrimental to the 

company or any of the compan
y™s employees.ﬂ  It is in-
cluded on a list of 19 offenses that the manual states 
ﬁwill generally subject an employee to immediate dis-

missal.ﬂ  The rule does not define ﬁdetrimentalﬂ and in-
cludes no examples of what would constitute a ﬁdetri-
mentalﬂ statement.  In arguing 
that the rule is lawful, the 
Respondent relies on decisions stating that, while an em-
ployer may not lawfully prohibit ﬁmerely falseﬂ state-
ments, it may lawfully prohibit ﬁmaliciously falseﬂ ones.  

See, e.g., American Cast Iron Pipe Co. v. NLRB
, 600 F.2d 132, 137 (8th Cir. 1979). 
My colleagues find the rule lawful, in part because it is 
similar to rules found lawful in 
Lafayette Park
 and Fla-mingo Hilton, proscribing certain conduct that tends to 
discredit or affect the reputation of the employer.  See  
Flamingo Hilton-Laughlin, supra at 288Œ289 (rule pro-
hibiting ﬁoff-duty misconductﬂ that ﬁtends to bring dis-

credit to the Hotelﬂ); 
Lafayette Park
, supra at 826Œ827 
(rule prohibiting ﬁ[u]nlawful or improper conductﬂ that 

affects ﬁthe hotel™s reputation or good will in the com-
munityﬂ).  For the same reasons stated in my partial dis-
sents in those cases, I would find the rule in the present 
case unlawful.4  Moreover, the rules in those cases were limited to ﬁmisconductﬂ or ﬁunlawful or improper con-
duct,ﬂ while the rule in this case applies to any ﬁstate-
ments.ﬂ  
In addition, I would reject the Respondent™s argument 
that the rule is lawful 
under precedent allowing an em-
ployer to prohibit ﬁmaliciously falseﬂ statements.  Al-

though the Respondent may have intended the rule to 
apply only to maliciously false or maliciously damaging 
statements, that is not clear 
from the text.  The rule says 
nothing about malice.  My colleagues observe that Web-
                                                          
 4 See Flamingo Hilton-Laughlin, supra at fn. 7 (Member Liebman, 
dissenting in part); 
Lafayette Park, supra at 832 (Members Fox and 
Liebman, dissenting in part). 
 TRADESMEN INTERNATIONAL 465ster™s New Collegiate Dictionary defines ﬁdetrimentalﬂ as ﬁobviously harmful: damaging.ﬂ  Under that defini-tion, even true statements protected by the ActŠsuch as statements heard by the public during informational picketing that an employer pays substandard wages or otherwise treats employees unfairlyŠmay have a damag-ing or ﬁdetrimentalﬂ effect on an employer.5  In this re-gard, the Respondent™s rule is even broader than rules prohibiting ﬁmerely falseﬂ statements, which the Re-spondent admits are unlawful under Board precedent.  See Southern Maryland, supra at 1222 (rule prohibiting ﬁderogatory attacksﬂ on hospital representatives went beyond a prohibition on ﬁmerely falseﬂ statements ﬁto prohibit even truthful union propaganda, which may be regarded as ‚derogatory™ because it places the Hospital or its representatives . . . in an unfavorable lightﬂ).   Finally, in my view, the rationale for finding rules pun-ishing ﬁmerely falseﬂ statements unlawful is also appli-cable here.  In decisions involving those rules,6 the Board has cited Linn v. United Plant Guard Workers, 383 U.S. 53 (1966), in which the Supreme Court observed that false statements do not lose the protection of the Act unless they are made with ﬁactual malice, ‚a deliberate intention to falsify™ or ‚a malevolent desire to injure.™ﬂ  Id. at 62.  The Court in Linn cited New York Times Co. v. Sullivan, 376 U.S. 254 (1964), in which the Court ex-plained that ﬁerroneous statement is inevitable in free debate, and . . . must be protected if the freedoms of ex-pression are to have the ‚breathing space™ that they ‚need . . . to survive.™ﬂ  Id. at 271Œ272 (quoting NAACP v. But-ton, 371 U.S. 415, 433 (1963)).  Just as rules prohibiting ﬁfalseﬂ statements sweep too broadly and are likely to deter even truthful speech, so, too, would the Respon-dent™s prohibition on ﬁdetrimentalﬂ statements tend to cause employees to steer wide of the prohibited zone and not voice criticism of their terms and conditions of em-ployment. For these reasons, in my view, the Respondent™s rule fails to define the area of permissible conduct in a man-                                                                                                                     5 Cf. Technicolor Government Services, 276 NLRB 383, 388 (1985), enfd. 795 F.2d 916 (11th Cir. 1986) (ﬁIt is axiomatic . . . that not every form of concerted activity loses protection under the Act simply be-cause it may have an ultimate detrimental impact upon an employer.ﬂ); see also Aztech Electric Co., 335 NLRB 260, 268Œ269 (2001) (Mem-bers Liebman and Walsh, concurring) (ﬁThe fact that the immediate object of the act by which the benefit to [workers] is to be gained is to injure their antagonist does not necessarily make it unlawful, any more than when a great house lowers the price of goods for the purpose and with the effect of driving a smaller antagonist from the business.ﬂ) (quoting Justice Oliver Wendell Holmes™s dissent in Vegelahn v. Gunt-ner, 167 Mass. 92, 104 (1896)). 6 See St. Joseph Hospital Corp., 260 NLRB 691, 700 (1982); Ameri-can Cast Iron Pipe Co., 234 NLRB 1126, 1131 (1978), enfd. 600 F.2d 132 (8th Cir. 1979). ner clear to employees, and consequently has a reason-able tendency to cause employees to refrain from engag-ing in protected activities rather than risk being disci-plined for violating the rule.  Therefore, I agree with the judge that the Respondent violated Section 8(a)(1) by maintaining the rule.  David A. Nixon, Esq. and Daniel G. Zarate, Esq., for the General Counsel. Vincent T. Norwillo, Esq., for the Respondent. DECISION1ALBERT A. METZ, Administrative Law Judge. The issues presented are whether the Respondent™s discharge of Russell Terrell and its maintenance of certain employee policies violate Section 8(a)(1) of the National Labor Relations Act (Act).2I.  JURISDICTION AND LABOR ORGANIZATION The Respondent admits, and I find, that it is an employer en-gaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that the Charging Party Union is a labor organization within the meaning of Section 2(5) of the Act. II.  RESPONDENT™S BUSINESS OPERATIONS The Respondent operates a construction labor leasing busi-ness. The Respondent maintains an office in Kansas City, Mis-souri, which is the operation involved in this case. The Respon-dent™s employees include persons who work as electricians. Respondent pays the wages and benefits for its employees and charges its clients an hourly ﬁbill-outﬂ rate for the labor ser-vices of each employee assigned to the client. At the times relevant to this case the Respondent™s Kansas City supervisory hierarchy consisted of General Manager John Strharsky, field representative, Martin Talbot, and recruiters, Joe Phillips, and Brian Faulkner. Strharsky and Faulkner no longer worked for the Respondent at the time of the hearing. III.  RUSSELL TERRELL A.  Terrell™s Hire and Work at Tann Electric Russell Terrell was hired by the Respondent as an electrician on May 4, and assigned to work for Tann Electric. Terrell worked for Tann through May 10, at an hourly wage of $18. Terrell testified that when he reported for work on May 10, Tann™s owner said that there was no work for him that day. Terrell explained that he had driven a long way and did not want to go home empty-handed. Tann allowed him to stay and work for 6 hours. Terrell telephoned Phillips that evening and reported he did not get a full day of work. Terrell complained that it was not economical for him to drive such a long distance to work and he did not want to stay on the Tann job. Terrell then spoke with Talbot who said that he would place him on a job for Hope Electric in St. Joseph, Missouri, that is closer to Terrell™s resi- 1 This case was heard at Overland Park, Kansas on May 10, 11, and 30, 2001. All dates in this decision refer to the year 2000 unless other-wise stated. 2 29 U.S.C. § 158 (a)(1).  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 466dence in Chillicothe, Missouri.  Talbot credibly testified that he 
had gotten Hope Electric to pay a high rate of pay for electri-
cians who would work at the St. Joseph jobsite. Terrell was a beneficiary of this higher pay rate. 
Talbot credibly testified that he was telephoned by Tann su-
pervisor, Randy Smith, on May 10, and told that Terrell™s ser-
vices were no longer required. Acco
rding to Talbot he was also told by Smith that he had some concerns about Terrell working 
on live circuits and his overall wo
rk performance. As a result of his conversation with Smith, Talbot recorded a note in Terrell™s computer file reciting Smith™s
 comments concerning Terrell™s performance3 Talbot also reported Smith™s comments about Ter-
rell™s work performance to Strharsky. 
B.  Terrell is Assigned to Hope Electric Job Terrell began work for Hope on May 11, at the Johnson Con-
trols job in St. Joseph, Missouri. Terrell worked at this project 
through Friday, May 19. He was terminated by the Respondent 

on the following Tuesday, May 23. 
Electricians met each morning at 7 a.m. in order to receive 
their assignments for the workda
y. Terrell was assigned to work 
for Hope foreman, Bill Pryor. S
upervisor Pryor and Respondent™s 
employees Joe Talbot, Dale Flees, 
and Roy Taylor testified that 
Terrell was frequently late arriving 
at work. Terrell denied that he was late for work save for the morning of May 19. Based on the 

comparative demeanor of these witnesses, I find the testimony of 
Pryor, Joe Talbot, Flees, and Taylor to be more credible when 
compared to Terrell. I credit their testimony that Terrell was 
frequently late for work. 
C.  Events of May 17 
Talbot testified that he visite
d the Hope jobsite on May 17 and 
received several complaints from Respondent™s employees about 
Terrell™s work. His son, Joe Talbot, an apprentice electrician, 
complained Terrell was unsafe while operating a scissor lift. 
Joe Talbot testified that Terrell had raised the scissor lift as Joe 
was attempting to get off the platform. This knocked Joe to the 
ground. Joe stated that he did not
 believe he was safe working around Terrell because of this incident and because Terrell™s 
breath smelled of alcohol. Joe testified that he confronted Terrell 
that morning about smelling of alcohol. Terrell denied he had 
been drinking that morning but told Talbot that he had been out 
drinking late the previous night. Terrell testified that he had a 
cold while working at Hope and took the patent medication Ny-
quil that might lead a person to suspect he had been drinking. Terrell conceded that he did dr
ink on several nights while work-ing at the Hope project. He denied that he had been drinking the 

Friday night before the alleged Saturday scissor lift episode de-
scribed by Joe Talbot. He likewise denied that he had ever oper-
ated the scissor lift in an unsafe manner. Based on the respective 
demeanor of the two witnesses, I credit Joe Talbot™s testimony 
relating Terrell™s accident involving him. I likewise credit Joe 
                                                          
 3 Counsel for the General Counsel™s Br. asserts that the Respon-
dent™s computer entries concerning Terrell for ﬁMay 5 forward, [were] 
speciousŠpretextually created, post hocŠto facially support the 
unlawful discharge.ﬂ I find that the 
counsel for the General Counsel did 
not prove this assertion. 
 Talbot as to their conversation concerning the possibility that 
Terrell had been drinking. As a result of his concerns about Terrell™s safety, Joe Talbot 
sought out another electrician, Bill Flees, and explained the situa-
tion to him. Flees directed Joe Talbot to stay and work with him. 
Joe Talbot told his father that other employees had stated that 
Terrell smelled of alcohol while at
 work. Joe Talbot testified he passed on his observations to his father because of his concern 
that Terrell was a safety hazard. Joe Talbot also reported he ob-
served Terrell arriving late for work on more than one occasion 
and questioned his father as to how Terrell was allowed to get 
away with that conduct. Joe likew
ise complained to Martin that Terrell had been borrowing the personal hand tools of other em-

ployees without their permission and proclaiming to fellow em-
ployees that he was earning $30 per hour. Joe Talbot testified that 
he noted these later points because they seemed to be upsetting 
fellow employees. Martin Talbot told his son to return to work 
and that he would speak to Terrell. Martin Talbot knew that Ter-rell was not earning anywhere close to $30 per hour. Terrell was 

being paid $19.50 for his work on the Hope project. Respon-
dent™s other electricians were earning similar amounts while working at Hope Electric. Martin Talbot testified that he recalled that Joe and another 
employee spoke to him on May 17 concerning complaints against 
Terrell. He thought that the other employee was Charlie Fiehler. 
In this regard I find that Talbot™s
 recollection is incorrect. Fiehler 
testified that he did not complain
 to Talbot about Terrell. While I find that Martin Talbot was mistaken that the second employee 
was Fiehler, I do find that Talbot did hear complaints regarding Terrell from a second employee on 
May 17. Thus, Respondent™s 
employee Roy Taylor testified he talked to Martin ﬁon a Tuesday 
or a Wednesdayﬂ about Terrell. Tayl
or related that he had heard 
complaints from other employees 
as well as observing, in part, 
that Terrell smelled of alcohol. He testified that Terrell appeared to be ﬁterribly hung overﬂ on the j
ob, reported late for work, that he had heard of the scissor lift incident with Joe Talbot, that Ter-rell was borrowing tools without au
thorization, and was claiming to be making $30 per hour. As a result of his concern about Ter-
rell he told Martin Talbot that he needed to watch Terrell ﬁreal 
close.ﬂ 
Martin Talbot testified that later on the morning of May 17 he 
spoke to Terrell about the complaints. Talbot testified that Terrell 
denied operating the scissor lift in an unsafe manner and denied 
that he was operating the lift at a time when Joe Talbot was get-
ting off the lift. Talbot reminded Terrell that he needed to operate 
equipment safely and always have
 a regard for being safe on the job. Talbot asked Terrell if he was telling other employees mak-
ing $30 an hour or exaggerating 
his wage rate. Terrell did not deny he was doing such things but 
told Talbot that ﬁit was no big 
deal.ﬂ Talbot told him if he wa
s going to tell everyone what he 
was making that he needed to be truthful. He told Terrell that 

ﬁthis is a team, they have got you guys working in teams, be a 
team player.ﬂ Terrell replied, ﬁOkay, fine.ﬂ 
Talbot testified that he reported the Terrell situation to Strhar-
sky on the telephone that day. He also made a note of the matter 
on Terrell™s computer recordsŠincluding an observation that he did not smell any alcohol on Terrell on that date. 
 TRADESMEN INTERNATIONAL 467Terrell denies that he spoke to Martin Talbot on May 17. I 
have accessed the demeanor of both Martin Talbot and Russ 
Terrell concerning their testimony
 regarding May 17. Talbot 
impressed me as a truthful witness who detailed the reports he 
had received about Terrell. He 
was convincing in relating the conversation he had with Terrell on May 17, in which he warned 
him about his conduct. Talbot™s te
stimony of his actions on that 
day are corroborated by the note he later entered in Terrell™s 

computer file. Terrell by his dem
eanor was not convincing in his denial that Talbot did not confront him with work complaints on 
May 17. I, therefore, credit Talbot. Likewise I do not credit the 
denials by Terrell that he borro
wed fellow employees tools with-
out permission, drove the scissor lift in an unsafe manner, exag-
gerated his pay, and was frequen
tly tardy. Terrell admitted he 
may have smelled of alcohol while 
on the job, but attributed that 
to the taking of cold medicine. I find that some of Terrell™s fellow 
workers smelled alcohol on him while on the job but that there is 
no evidence he drank any alcoholic beverage while at work. 
D.  Events of May 19 
Friday, May 19, was the payday for Respondent™s employees 
on the Hope Electric project. Martin Talbot went to the jobsite on 
that day to deliver the paychecks.
 He arrived at approximately 7 
a.m. and began giving out the checks as he encountered the em-
ployees. He spoke with electrician
 Dale Flees who told Talbot 
that the Respondent had a problem in the form of Terrell because 

he came to work smelling like alcohol, operated the lifts unsafely, 
was late to work, took Flees™ personal hand tools without permis-
sion, and abused them. Flees also
 reported that Terrell continued to claim he was making much 
more ($30 per hour) than other employees. Flees testim
ony confirmed his complaints about Ter-
rell. Flees testified that he con
fronted Terrell several times about smelling of alcohol. Terrell told him he had been taking cold medication. Flees also testifie
d that Terrell borrowed his tools without permission and he asked him to stop the practice. Talbot next engaged employee 
Roy Taylor in conversation. 
According to Talbot™s testimony, 
Taylor advised him that he had 
ﬁbetter take care of Russ Terrell.ﬂ Taylor complained that Terrell 
was unsafe, smelled of alcohol, was late to work, took other em-
ployees tools, and claimed he ear
ned more than other employees. 
Taylor testified he recalled telling Talbot, ﬁThis guy you got to 

watch close.ﬂ Taylor did not recall that he gave Talbot any spe-
cifics about what his concerns 
were with Terrell. I found Taylor 
to be somewhat hazy as to what 
he said to Talbot. Talbot demon-
strated a better recall of their conversation. While the theme of their conversation is not in conflict, I find that Taylor did advise 
Talbot of the problems he had concerning Terrell. Michael Webb, another of Respondent™s electricians, was the next employee to confront Talbot
 regarding Terrell. Webb stated 
that Terrell had almost hit a Hope Electric employee while oper-
ating a lift (testimony showed th
is person was allegedly Ralph 
Evans). Webb also complained that Terrell smelled of alcohol, 
and was always late arriving at
 work. Webb expressed his dissat-
isfaction that Terrell was an unsafe worker and was telling eve-
ryone he was making $30 an hour
. Webb concluded the conver-sation by telling Talbot that he did not want to work with or 

around Terrell. Talbot told Webb he would take care of the situa-
tion. Martin Talbot then spoke to 
his son Joe who reiterated his complaints about Terrell that he had voiced on May 17. He re-
ported that it was his opinion that Terrell was continuing to work 
unsafely, smelled of alcohol, and continued to come to work late. 

Joe noted that Terrell had not even arrived for work yet that 
morning even though it was approximately 7:30 a.m. when this 
conversation was taking place. The workday started at 7 a.m. 
Chris Wright was the next employee that Martin Talbot en-
countered. Wright joined in voicing complaints about Terrell™s 

performance on the job. He told Talbot his concern was such that 
he no longer wanted to work with Terrell based upon reports of 
his unsafe work habits as well as Wright™s belief that Terrell was 
responsible for the loss of one of his hand tools. Wright likewise related that Terrell continued to falsely claim he was earning $30 
per hour. Talbot told Wright he would discuss the matter with 
Terrell. Shortly after speaking with Wright, Talbot observed Terrell ar-
rive at work. According to Talbot it was approximately 7:40 
a.m.Š40 minutes past the starting time. Talbot testified he went up to Terrell and smelled alcohol on 
him. Talbot testified that he confronted Terrell about the odor and stated that his coworkers 
reported he had been coming to work hungover and smelling of 
alcohol. Terrell admitted having ﬁa few beersﬂ the night before, 
but blamed the alcoholic odor on 
cold medicine he was taking. Talbot told Terrell that the use of alcohol while working could 

get him fired. Terrell apologized for being late but said he had a 
flat tire that morning. 
Talbot said he had received reports that Terrell had almost hit 
another employee with the scissor lift. Talbot also said that Ter-
rell might be responsible for a missing tool; and that Terrell had 
continued to falsely tell other employees what he earned. Terrell 
denied operating the scissor lift that nearly struck Hope Electric 
employee Ralph Evans, borrowi
ng Wright™s missing tool, and being late before that morning. According to Talbot, Terrell ad-
mitted that he had continued to ex
aggerate his wage rate but that the matter was not a big deal a
nd the other employees were big 

boys and could handle it. Talbot te
stified that he again counseled Terrell about the importance of job safety, not taking other em-
ployees tools, being on time to work, and not telling fellow em-
ployees that he was making 
an exaggerated wage rate. Talbot gave Terrell two paychecks. The first check was for 
hours worked at Tann Electric. The second check was for Ter-
rell™s first 2 days of work on the Hope jobsite. Terrell observed 
that his hourly rate had been increased to $19.50. Talbot testified 
that he told Terrell that the increase was an effort to address his 
complaints about needing more money for gas and would be 
effective for the Hope job only. Ta
lbot testified that he concluded the conversation by reiterating th
at Terrell should be honest when discussing his wage rate. Terrell went to work and Talbot remained at the jobsite. Talbot 
was approached by Wright and Flees after the employees had 

finished their mid-morning break. They told him that during the 
break Terrell had bragged that he had gotten a raise and was now earning $32 an hour. Both of the employees were upset and Tal-
bot told them he would see what he could do about the situation. Talbot then sought out Terrell and asked him what he was doing, 
that they had just discussed hi
s misrepresenting what he was 
being paid to other employees and the employees were upset with 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 468him again. Talbot said he did not care if Terrell wanted to talk 
about his wages with other employ
ees but to tell the truth. He said he had only told the employees he had gotten a raise and that 

had ﬁtickedﬂ them off. Martin Talbot testified that he then radioed John Strharsky and 
told him about the various complaints he was getting from em-
ployees about Terrell. Strharsky said he wanted to look into the 
matter and instructed Talbot to have Terrell telephone Strharsky 
after work that day. Talbot then
 relayed Strharsky™s message to 
Terrell. Charlie Fiehler, a former employee of the Respondent, testi-
fied on behalf of the Government at the hearing. On the subject 
of Terrell exaggerating his wage rate he recalled hearing reports from other employees that Terre
ll was claiming to be making $22.50 per hour. Thereafter, in the presence of other employees, 
he challenged Terrell about making 
that much and asked him to produce his check stub to verify the claim. Terrell refused to 
show Fiehler his pay stub. 
Hope Electric foreman Bill Pryor testified that Terrell regu-
larly was assigned to his crew. He
 testified, however, that on one 
occasion Terrell was placed with Foreman Larry Cogdill™s crew. 

At the end of that day Cogdill discussed Terrell with Pryor saying 
that Terrell ﬁreeked of alcohol: and said he did not want Pryor to 
put Terrell near his crew again because he did not want some-
body that was drinking on his crew. Pryor testified that he had 
also smelled alcohol on Terrell on one occasion. 
Prior further testified that he also heard a discussion by Hope 
Electric employee Ralph Evans and a couple of other employees. 
These employees were talking about how Terrell had carelessly 
operated the scissor lift while driving down an aisle and almost 
hit a worker. Pryor also recalled that Terrell was late to work by 5 
to 10 minutes on several occasions. 
Pryor™s testimony of Terrell™s 
possible drinking was based on 
his own observation and the report received from foreman Cog-
dill. His testimony about Terrell™
s alleged unsafe operation of the 
scissor lift was based on the hear
say of employee discussions he 
overheard. His knowledge of Terrell arriving late for work on 
several occasions was based upon his own observation. I found 
Pryor, who was called as the G
overnment™s witness, to be a 
credible, forthright, and disinterested witness. I credit Pryor™s 
testimony. I have also considered 
Pryor™s testimony to the extent 
that it may corroborate other witnesses who testified as to Ter-

rell™s reputation on the job and his denials of drinking, being late, 
and working unsafely. 
Terrell testified that the second conversation occurred at the 9 
a.m. break period when Talbot handed him two paychecks. Ter-
rell noticed that he was being paid $1.50 more per hour and he thanked Talbot for the increase. Terrell testified that Talbot re-
plied that he had received good reports about him and was able to 
get him the raise. According to Terrell, Talbot also said there was 

plenty of work in the St. Joseph area and the Respondent wanted 
to keep Terrell around. Terrell recalled that he left Talbot and returned to work with 
six to eight other employees incl
uding Dale Flees and Joe Talbot. Elated over his raise, Terrell testified that he told them it was a 
great place to work, and there was plenty of work coming up. He 
said that he was glad to have found work so quickly upon coming 
back from Colorado and to feel that he had a little security going 
because he had just been given a $1.50 raise. Terrell did not re-
call that the other employees reacted to what he said about his 
raise. Terrell denied ever telling anyone that he was earning $30 
per hour or any other inflated amount. 
Terrell testified that he had a third conversation with Talbot 
around 11 a.m. Terrell remembered Talbot told him that employ-
ees had come to him saying that they all wanted a raise because 

he had mentioned his raise to them. Terrell testified that Talbot 
said this caused morale problems 
and that Terrell™s discussions of 
his wages was just going to cause a lot of friction on the job so he 
was not to disclose that information. Terrell testified that he 
apologized and said it would not happen again. Talbot denied that 
he told Terrell he could not discuss his wages with other employ-
ees. 
The respective demeanor of Talbot, Terrell, and others as they 
testified about the events of May 
19, has been carefully taken into 
account. Again Talbot was credible in relating the sequence of conversations and what was said
 by and to employees, including 
Terrell. Terrell was not convincing in denying that he ever told 

other employees that he was earning an exorbitant amount in 
wages. Terrell was not credible in relating that Talbot praised his 
work. Terrell was not convincing while testifying that Talbot did 
not criticize his work performance on May 19. In sum, I credit 
Talbot and the other employees
 who testified concerning the 
events of that day over the denials of Terrell. Rather than being 
praised for his work, I find that 
Talbot did reprimand Terrell for his conduct as set forth above. The Government alleges that the Respondent unlawfully pro-
hibited employees from discussi
ng their wages when on May 19, 
Talbot allegedly told Terrell he wa
s not to discuss his wages with 
anyone. As I have credited Talbot™s
 testimony in which he denied 
making such a statement, I find 
that the Respondent did not vio-late the Act as alleged in this regard.4E. Employees Complain to Strharsky 
After work on May 19, employees Roy Taylor and Dale Flees 
individually drove from the jobsite 
in St. Joseph, Missouri, to the 
Respondent™s business office in Kans
as City. Taylor was the first 
to arrive at the office where he sought out Strharsky. Taylor was 
upset at having to work with Terrell and told Strharsky that 
ﬁenough is enoughﬂ and that he ﬁwould not work with this guy 
[Terrell] anymore.ﬂ Strharsky questioned Taylor why he felt that 
way and Taylor related that Terrell was an unsafe worker, 
smelled of alcohol, was late to
 work, borrowed employees™ tools 
without permission, and stated he was earning an uncommon amount in wages. Flees then complained to Strharsky about Terrell. Flees said 
that he thought Terrell was a safety hazard and he also said that 
he did not want to work around him. Flees reported that he had observed Terrell acting incoherently, dropping tools, and smell-
ing of alcohol. Flees also disc
ussed his concern about Terrell                                                           
 4 In making this assessment I have also considered the conflicting 
record testimony of other alleged ﬁgagﬂ rule statements made by Re-
spondent™s agents. These other purported instances are not alleged as 
violations of the Act and, in any event, I find that they are not disposi-
tive in determining what Talbot said to Terrell on May 19, regarding 
that subject.  TRADESMEN INTERNATIONAL 469borrowing tools, his being late 
for work, and his bragging about making $30 an hour in wages. Strharsky directed an office employee to telephone Terrell and 
have him call Strharsky before
 reporting to work on Monday. 
Strharsky next discussed Terrell 
with Martin Talbot and they 
reviewed Talbot™s conversations with Terrell and other employ-
ees that had occurred earlier in the day. Talbot related Terrell™s 
lack of safety in operating the sc
issor lift, including what he had heard about Terrell almost hitting Ralph Evans, smelling of alco-
hol, tardiness, and borrowing of tools. Strharsky also reviewed 
Terrell™s computer notes that Talbot had updated with a summary 
of the day™s events. 
Terrell testified that he received a telephone answering ma-
chine message on May 19, after wo
rk that he should call Strhar-
sky. He testified that he atte
mpted to call Strharsky but was un-

successful in reaching him. Strharsky testified that over the 
weekend he considered Terrell™s record including his allegedly 
working on live circuitry while employed at Tann Electric and 
his unsafe operation of the scissor lift at the Hope Electric job. 
Strharsky testified that he also 
considered the reports that Terrell 
smelled of alcohol while working.
 Strharsky then made the de-
termination that Terrell was to be terminated. 
F.  Terrell™s Termination 
Terrell telephoned the Respondent™s Kansas City office on 
Monday before any personnel were
 present and left a message 
that he would not be at work that day. When Strharsky learned 
that Terrell was not coming to work he attempted to call him at 
least twice that day. He was unable to speak to Terrell that day. 
Strharsky and Terrell finally spoke on the telephone on Tuesday, 
May 23. 
Strharsky told Terrell he was be
ing discharged and explained that the decision had been made because of his safety violations, 
tardiness, tool misappropriation, showing the effects of alcohol consumption at work, and repeated exaggeration of his wage rate. 
Strharsky emphasized that he considered safety a particular con-
cern and to ignore it was to jeopardize his fellow workers. Strhar-
sky also testified that he aske
d Terrell why he was telling every-
body he was making $30 an hour. According to Strharsky, Terrell 
made little, if any reply to his statements nor did he dispute the 
accusations concerning his conduct. Terrell testified that Strharsky said that there was a problem 
because every contractor he was sent to sent him back and that 
Tann Electric and Hope Electric would no longer accept him. 
According to Terrell, Strharsky said that he had received several 
complaints that Terrell was careless, a low producer, late every 
day, and also described ﬁa lot of
 the things that were described here [in the hearing] earlier.ﬂ Terrell testified that he told Strhar-
sky that the reasons he was given were ridiculous, that he got a 
raise on Friday and he had heard nothing but good reports about 
his work. He said he thought the whole discussion was silly and 
he did not want to talk about the matter any longer with Strhar-
sky. 
Strharsky, who no longer works for the Respondent, impressed 
me as a truthful witness who had seriously considered the flaws 
reported to him concerning Terrell™s work performance. He 
credibly testified as to the r
easons he relied upon in discharging 
Terrell. I credit his testimony as 
to those reasons as well as his 
version of what was said in 
his May 23 telephone conversation 
with Terrell. IV.  ANALYSIS OF TERRELL™S DISCHARGE The parties agree that the key to assessing Terrell™s discharge 
is the credibility of the various 
witnesses. The Government con-
cedes that ﬁif Respondent™s evidence concerning asserted defi-
ciencies in the performance or conduct of alleged discriminatee Terrell were to be credited, Respondent would prevail on the 
discharge, on the twofold basis of just cause and absence of pro-tected activity. The General Counsel does not contend that con-
duct entailing an employee™s malic
iously misrepresenting his 
compensation in statements to co
-workers is protected under the Act.ﬂ  (GC Br. at 1Œ2). The General Counsel has the initial burden of establishing that 
union or other protected activity was a motivating factor in Re-
spondent™s action alleged to constitute discrimination in violation 
of the Act. The elements comm
only required to support such a 
showing of discriminatory motivation are union activity, em-
ployer knowledge, timing, and 
employer animus. Once such 
unlawful motivation is shown, the burden of persuasion shifts to the Respondent to prove its affirm
ative defense that the alleged discriminatory conduct would have taken place even in the ab-
sence of the protected activity. 
Wright Line, 251 NLRB 1083 
(1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 
989 (1982); approved in NLRB v. Transportation Management 
Corp., 
462 U.S. 393 (1983); Electromedics, Inc., 
299 NLRB. 928, 937 (1990), enfd. 947 F.2d 953 (10th Cir. 1991); 
Presbyte-rian St. Luke™s Medical Center, 
723 F.2d 1468, 1478Œ1479 (10th Cir. 1983). The test applies regardless of whether the case in-
volves pretextual reasons or dual motivation. 
Frank Black Me-chanical Services, 271 NLRB 1302 fn. 2 (1984). ﬁA finding of 
pretext necessarily means that the reasons advanced by the em-
ployer either did not exist or were not in fact relied upon, thereby 
leaving intact the inference of wrongful motive established by the 
General Counsel.ﬂ Limestone Apparel Corp., 255 NLRB 722 (1981), enfd. sub nom. 705 F.2d 799 (6th Cir. 1982). The credited evidence shows that Terrell caused great concern 
among his fellow employees as to
 his unsafe work practices, 
smelling of alcohol, borrowing tools without permission, being late to work, and misrepresen
ting his wages. These concerns were reported to Talbot, and most importantly, Strharsky. On 
Friday, May 19, Strharsky had received the reports of his subor-
dinate supervisor Talbot about the situation. He was also faced 
with the vehement reiteration of the complaints from Taylor and 

Flees, both of whom were refusing to work with Terrell particu-
larly because of their concerns 
about his unsafe practices. Against 
this background Strharsky made hi
s decision to discharge Terrell. The Government™s theory of vi
olation relies on Terrell™s deni-
als that he ever misrepresented his wages, worked unsafely, 
worked in an intoxicated state, was tardy to work, and borrowed 
tools. The Government rightly concedes that its case stands upon 
Terrell being credited. As found a
bove, Terrell™s denials in regard to these matters are not credited. In sum, I find that Terrell did 

engage in the work practices that concerned his fellow employees 
and that he did exaggerate his pay rate. With regard to Terrell™s 
pay rate puffing I find that he 
was not thereby engaged in pro-
tected concerted activity. 
Plastic Composites Corp., 210 NLRB  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 470728, 737Œ738 (1974) (Discharge of employee who willfully mis-
represented wages at prior employer to fellow employees not a 
violation of the Act.) I further find that the Respondent has 
shown that the discharge of Terrell resulted from numerous com-
plaints about his work performance and that Strharsky would 
have terminated him regardless 
of any misrepresentations he 

made to fellow employees about hi
s wages. I conclude, therefore, that the Respondent™s discharge of Terrell was not a violation of 
Section 8(a)(1) of the Act. Wright Line, supra. V.  THE RESPONDENT™S DISPUTED EMPLOYEE MANUAL POLICIES The Respondent distributes a Field Employee Policy Manual 
to its workers. The Government alleges that the Respondent™s 
manual contains particular provisions that violate Section 8(a)(1) of the Act. The Respondent denies that any such policies run 
afoul of the statute. 
A.  No-Solicitation Policy The Manual states the Respondent™s no-solicitation policy as 
follows: Employees shall not engage in any kind of solicitation during 
times they are expected to be 
working. (GC Exh. 3, p. 15.) A violation of this no-solicitation policy will subject an em-
ployee to discipline that may include discharge. Talbot testified 
that the Respondent does not prohibit employees from carrying 
on casual conversation with one another during the course of their workday over such subjects as sports. 
The Government™s complaint does not contend that the Re-
spondent™s no-solicitation policy is facially invalid. The com-
plaint rather alleges that the rule ﬁdisparatelyﬂ prohibits employ-
ees from engaging in protected activity. No evidence was intro-
duced to show the Respondent™s no-solicitation rule was ever 
disparately, or otherwise, invoked to prohibit employees from 
engaging in concerted protected activity, including union activity. 
I find that the Respondent™s no-so
licitation rule does not violate Section 8(a)(1) of the Act. B.  Conflicts of Interest Respondent™s Employee Handbook contains a section entitled 
Conflicts of Interest. The Government believes certain language 
in that section violates the Act because it interferes with employ-
ees™ right to engage in protected concerted activity. (GC Exh. 3, 
at p. 6.) 1.  Disloyal conduct 
ﬁEmployees are expected to represent the company in a posi-
tive . . . manner . . . .ﬂ 
ﬁEmployees are not to engage, directly or indirectly either on
 or off the job, in any conduct which is disloyal, disruptive, com-

petitive or damaging to the company.ﬂ 
Each of these policies could prohibit employee protected con-
certed activity. Thus, employees 
who discussed their opinions that the Respondent paid low wages or was ﬁunfairﬂ to them 
could be seen as not represen
ting the company in a ﬁpositive 
manner.ﬂ Likewise, employees e
ngaged in union activity, ﬁeither 
on or off the job,ﬂ could be viewed as being ﬁdisloyalﬂ or ﬁdis-
ruptiveﬂ towards the Respondent. The Respondent™s policy ex-
pressions in this regard are too 
broad and contravene the mandate of the Act that employees are free to engage in protected con-
certed activities. I find that these policy expressions violate Sec-
tion 8(a)(1) of the Act. 
Southern Maryland Hospital Center, 293 NLRB 1209, 1221Œ1222 (1989). 2.  Dual employment 
The conflicts of interest section also prohibits workers from 
being employed by other entities: 
 ﬁTradesman defines such disloyal, disruptive, competi-
tive, or damaging conduct as including, but not limited to, 
employment with another empl
oyer or organization while 
employed by Tradesman.ﬂ 
ﬁEmployees are not to accept any employment rela-
tionship with any organization which does business with 

the company or is a competito
r of the company. This pro-
hibition on employment includes 
serving as an advisor or 
consultant to any such organization, unless that activity is 
conducted as a representative of the company.ﬂ 
 Another part of the manual prohibits employees from: 
 ﬁAcceptance and/or continuation of employment with an or-
ganization . . . which is a 5competitor of the companyﬂ(GC 
Exh. 3, at p. 14, Item 19).  The Government™s brief argues that the manual™s dual em-
ployment references ﬁinfringes upon employee statutory rights to 

join, support or assist a union or serve as a ‚salt™ [an employee 
who seeks employment with 
a purpose to champion union or-
ganization at that business]. . . . 
In this regard, it is noteworthy 
that Respondent conceded that it considers unions to be its com-
petitor in providing employees to contractors.ﬂ 
The Board holds that a dual employment rule is not a violation 
of the Act absent some evidence of its discriminatory application. 
Little Rock Electrical Contractors, 
327 NLRB 932, 941 (1999). The Government makes no allegation that Respondent has ap-plied its policy in a discriminato
ry manner or that its promulga-
tion was unlawfully motivated. I find that the Respondent™s dual 
employment policy does not violat
e Section 8(a)(1) of the Act. Willmar Electric Service, 303 NLRB 245, 246 fn. 2 (1991), enfd 968 F.2d 1327 (D.C. Cir. 1992). C.  Confidentiality Respondent™s Employee Handbook subjects employees to dis-
missal for ﬁDisclosing confidential or proprietary information to 
 . . . third partiesﬂ (GC Exh. 3, 
at p. 14, no. 10.) The Manual also 
states: ﬁIt is the policy of the co
mpany that the internal business 
affairs of the organization, particularly confidential information 
and trade secrets, represent proprietary assets that each employee 
has a continuing obligation to protect.ﬂ (GC Exh. 3, p. 5.) The Supreme Court instructs that an employer™s rules of con-
duct for employees involves ﬁworki
ng out an adjustment between the undisputed right of self-organization assured to employees 
under the Wagner Act and the equally undisputed right of em-
ployers to maintain discipline in 
their establishments . . . .  Op-
portunity to organize and proper discipline are both essential 

elements in a balanced society.ﬂ 
Republic Aviation v. NLRB, 324 U.S. 793, 797Œ798 (1945). The Boar
d standard for assessing whether the mere maintenance of 
a rule violates Section 8(a)(1) is whether the rule would reasonably tend to chill employees in 
 TRADESMEN INTERNATIONAL 471the exercise of their Section 7 rights. 
Lafayette Park 35 Hotel, 326 NLRB 824, 825 (1998), enfd. 203 F.3d 52 (D.C. Cir. 1999). 
If the rule is likely to have a chilling effect on Section 7 rights, 
the Board may conclude that its maintenance is an unfair labor 
practice, even absent evidence of enforcement. 
NLRB v. Van-
guard Tours, 981 F.2d 62, 67 (2d Cir. 1992), citing Republic Aviation, supra, 324 U.S. at 803 fn. 10. The Respondent™s rule seems designed to protect its substan-tial and legitimate interest in maintaining the confidentiality of 
private information concerning its business operations. The terms 
of the Respondent™s confidentiality rule do not prohibit employ-
ees from discussing wages or working conditions. Thus, the Re-spondent™s rule neither prohibits discussion of specific terms and 
conditions of employment nor forbids conduct that is clearly a 
protected Section 7 right. No evidence was presented that the 
confidentiality rule was ever invoked to prohibit employees from 
engaging in Section 7 activity. I find that employees would not 
reasonably interpret the rule as
 prohibiting discussion of wages and working conditions. I conclude that the Respondent™s confi-dentiality rule does not violate Section 8(a)(1) of the Act. 
K-Mart, 330 NLRB 263 (1999). D.  Slanderous or Detrimental Statements The Respondent™s Employee Manual contains a rule that pro-
hibits employees from making: ﬁver
bal or other statements which 
are slanderous or detrimental to the company or any of the com-
pany™s employees.ﬂ (GC Exh. 3,
 p. 14 no. 18). The Government alleges that this rule would leave uncertain the limitations of what 
an employee can say in expressing opinions about the Respon-
dent during an organizing campaign (e.g., the employer is 
ﬁcheapﬂ or ﬁunfair.ﬂ) 
The Board holds that various similar policies violate the Act. Lafayette Park Hotel, 326 NLRB 824, 828 (1998) (ﬁMaking 
false, vicious, profane or malicious statements toward or con-
cerning the . . . ﬁemployer or its
 employees.); The Respondent™s 
handbook does not attempt to define 
ﬁslanderous or detrimental.ﬂ Presumably any employee™s stat
ement judged by the Respondent 
to be untruthful concerning the company could fall in this broad 

category of statements. The term ﬁdetrimentalﬂ is especially gen-
eralized and subject to the Res
pondent™s capacious interpretation. The scope of employee opinions that might fall within such a 
definition is expansive and could easily include protected activ-
ity. I find that this policy is too broad to avoid the sanction of the 
Act and I conclude that the Respondent™s maintenance of its 
ﬁslanderous and detrimentalﬂ rule 
is a violation of Section 8(a)(1) 
of the Act. Cincinnati Suburban Press, 289 NLRB 966, 975 
(1988); American Cast Iron Pipe Co., 234 NLRB 1126 (1978), enfd. 600 F.2d 132 (8th Cir. 1979). CONCLUSIONS OF LAW 1.  Tradesmen International is
 an employer engaged in com-
merce within the meaning of Secti
on 2(2), (6), and (7) of the Act. 2.  The International Brotherhood of Electrical Workers, Local 
Union No. 545, affiliated with the International Brotherhood of 
Electrical Workers, AFLŒCIO, is a labor organization within the 
meaning of Section 2(5) of the Act. 3.  The Respondent has violated Section 8(a)(1) of the Act. 4.  The foregoing unfair labor practices constitute unfair labor 
practices affecting commerce within the meaning of Section 2(6) 
and (7) of the Act. 5.  Respondent has not violated the Act except as herein speci-
fied. [Recommended Order omitted from publication.] 
 